Citation Nr: 1701608	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative changes in the thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988 and from October 1996 to October 1999.

This appeal arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran participated in a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of that hearing is associated with the record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the competent and credible evidence demonstrates that the Veteran's service-connected conditions preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is entitled to TDIU.  For the following reasons, the Board finds that entitlement to TDIU should be granted.

Under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  Furthermore, for the purpose of one 40 percent disability in combination, disabilities of one or both upper extremities can be combined to reach 40 percent.  38 C.F.R. § 4.16 (a)

In this situation, the Veteran is collectively rated as 90 percent disabled due to his service-connected conditions.  The Veteran receives a 30 percent disability rating for radiculopathy for his right upper extremities and a 20 percent rating for radiculopathy for his left upper extremities;.  Together, his left and right upper radiculopathy conditions combine to equal a 40 percent rating.  Thus, the Veteran is eligible for TDIU on a schedular basis.

Furthermore, at the August 2016 hearing, the Veteran stated that the impairment stemming from his service-connected disabilities render him completely unable to work.  As evidence of his inability to work, the Veteran pointed to his Social Security Disability payments and explained he last worked in October 2012 as a truck driver, delivering mechanical parts and picking up heavy machinery for underground mining.

Specifically, the Veteran explained, he resigned in October 2012 because his pain medication rendered him unable to drive and he was no longer physically capable of completing his job duties because the machinery was too heavy for him to lift with his back and neck conditions, and numbness in his hands.  The numbness particularly affected his abilities to drive safely and to tie the machinery into his truck.

The Veteran believed the numbness in his hands also prevented him from seeking more sedentary types of employment, as he was unable to type or use a computer.  The Veteran was employed as a truck driver for 15 years prior to his medical retirement.  Although the Veteran was certified as a welder, his disabilities prevented him from completing the heavy labor required of welders.

Accordingly, considering the Veteran's service-connected disabilities, education and work history, there is considerable evidence that the Veteran is unable to work; the Veteran meets the schedular criteria for TDIU.  Thus, as the evidence rises to at least the level of equipoise, the benefit-of-the-doubt doctrine is for application and entitlement to TDIU is warranted.  


ORDER

Entitlement to TDIU is granted. 


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for his degenerative back condition.  For the following reasons, the Board finds a remand is warranted to further develop the claim.

At the August 2016 hearing, the Veteran explained that at his most recent Compensation and Pension (C&P) examination in March 2016, the examiner inaccurately assessed his range of motion.  The Veteran stated that his range of motion is drastically limited and far exceeds the measurements of a 10 percent disability rating.  Accordingly, the Board finds another examination is in order.

Furthermore, the Board notes the Veteran made a point of voicing his frustrations with the administration of C&P examinations on the record at the hearing.  The Veteran believes the examiners do not adequately assess veterans, and veterans are left with little recourse when an examiner has rendered an opinion negative to the veteran.  The Board thanks the Veteran for discussing his concern and reiterates that C&P examinations are only one part of the Board's assessment, and the credibility of the examination is always analyzed against the Veteran's lay testimony and written statements concerning the extent of his disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an VA examination to determine the current nature and severity of the Veteran's service-connected degenerative changes in the thoracolumbar spine.  The examiner is asked to:

(a) Identify all lumbosacral spine pathology found to be present.

(b). Provide the range of motion of his lumbosacral spine in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing and indicate whether there is objective evidence of pain on motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c). Indicate whether his lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use.  Indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbosacral spine.

(d). State whether the Veteran's lumbar spine disease has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


